Tolman, J.
(concurring) — The physician’s certificate under consideration in this case is, in legal effect, exactly the certificate which was passed upon in the case of State v. Garrison, 137 Wash. 577, 243 Pac. 373. It contains every element of the certificate considered *348in that case and nothing more. If the views expressed by Millard, J., prevail, then, no matter how denominated, in my judgment, they amount to an overruling of the prior decision and the statutory remedy is thus open to the prisoner. In this respect the views expressed by Parker, J., are identical with those expressed by Millard, J. Either view prevailing overrules the prior decision and I concur therein.
I accept in a general way the views expressed by Parker, J., as to the statutory remedy, and if that be available on any ground and for any reason, then the courts, no matter what their inherent power, will not grant relief through the extraordinary writ of habeas corpus. I therefore concur in the results reached by Parker, J.